UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 MICHAEL H. HOLLAND et al.,                       )
                                                  )
                        Plaintiffs,               )
                                                  )
                v.                                )   Civil Case No. 08-1114 (RJL)
                                                  )
 RED RIVER TRUCKING, LLC and                      )
 RALPH FELOSI,                                    )
                                                  )
                        Defendants.               )

                                              fz--
                                 MEMORANDUM ORDER
                                  (Juneif,2010) [# 13, # 16]

       Plaintiffs are four trustees of the United Mine Workers of America 1974 Pension

Plan (,'1974 Plan"). They brought this action for declaratory and injunctive relief, as well

as for collection of withdrawal liability payments, damages, and interest. Defendant

Ralph Felosi ("Felosi") filed a motion to dismiss or, in the alternative, to transfer the case

to the United States District Court for the Eastern District of Kentucky, pursuant to 28

U.S.C. § 1404(a).1 For the following reasons, the Court GRANTS Felosi's motion to

transfer this case.

       Section 1404(a) of Title 28 of the United States Code provides that "[f]or the

convenience of parties and witnesses, in the interest of justice, a district court may

transfer any civil action to any other district or division where it might have been


       Defendant Red River Trucking, LLC ("Red River Trucking") has not filed a responsive
pleading, and the plaintiffs have moved for default judgment against it. Given the disposition of
defendant Felosi's Motion to Transfer, the Court will not issue a ruling on the Motion for Default
Judgment.
brought." There is no dispute that this litigation could have been brought in the Eastern

District of Kentucky. The statute vests discretion in the District Court to adjudicate

motions for transfer on an "individualized, case-by-case consideration of convenience and

fairness." Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988) (quoting Van Dusen

v. Barrack, 376 U.S. 612, 622 (1964)). In considering a motion to transfer pursuant to

§ 1404( a), the plaintiffs' choice of forum is due substantial deference, particularly in an

ERISA case. See Campbell v. Consolo Bldg. Specialties, 683 F. Supp. 271,272 (D.D.C.

1987). However, while the Court does give great weight to the plaintiffs' choice of this

forum, it concludes that the interests of justice strongly favor the transfer of this case to

the Eastern District of Kentucky.

       Felosi has shown that he will be genuinely inconvenienced if this action continues

in this district. Felosi is an individual defendant residing in Kentucky who lacks the

resources needed to litigate a case hundreds of miles away from his residence. In

addition, Felosi represents that his co-defendant, Red River Trucking, is or was always

domiciled in the Eastern District of Kentucky. Plaintiffs have not indicated where they

are located, and thus the Court cannot assess the relative convenience of the District of

Columbia over Kentucky for them. Although the 1974 Plan is allegedly administered in

the District of Columbia, all of the plaintiffs' claims about Felosi appear to relate to

events that supposedly occurred in Eastern Kentucky, not the District of Columbia. As

such, any witnesses that Felosi may wish to testifY reside in Kentucky, and thus that


                                               2
forum is more convenient for those witnesses as well.

         In their opposition, plaintiffs emphasize that their choice of forum is entitled to

great weight and argue that Felosi has not demonstrated how transfer would alter the cost

or inconvenience to Felosi of gathering or presenting evidence. However, it is clear to the

Court that F elosi' s defense is predicated on witnesses and evidence located in Kentucky.

As a result, he would incur much greater costs defending a case in the District of

Columbia as opposed to in Kentucky, and he has indicated that those costs would likely

be prohibitive to his ability to mount a defense.

         In light of the above, the Court concludes that it is in the interest of justice to

transfer this case to the Eastern District of Kentucky under 28 U.S.C. § 1404(a), and it is

hereby

         ORDERED that defendant's Motion to Transfer Venue [# 13] is GRANTED; and

it is further

         ORDERED that plaintiffs' Motion for Leave to File a Surreply [# 16] is

DENIED; and it is further

         ORDERED that the above-captioned case be transferred to the Eastern District of

Kentucky.

         SO ORDERED.


                                                      United States District Judge




                                                 3